 


113 HR 2892 IH: Fair Debt Collection Practices Technical Clarification Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2892 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2013 
Mr. Perlmutter (for himself and Mr. Bachus) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Fair Debt Collection Practices Act to preclude law firms and licensed attorneys from the definition of a debt collector when taking certain actions. 
 
 
1.Short titleThis Act may be cited as the Fair Debt Collection Practices Technical Clarification Act of 2013. 
2.Legal proceeding exceptionSection 803(6) of the Fair Debt Collection Practices Act (12 U.S.C. 1692a(6)) is amended— 
(1)by redesignating subparagraph (F) as subparagraph (G); and 
(2)by inserting after subparagraph (E) the following: 
 
(F)any law firm or licensed attorney— 
(i)serving, filing, or conveying formal legal pleadings, discovery requests, or other documents pursuant to the applicable rules of civil procedure; or 
(ii)communicating in, or at the direction of, a court of law or in depositions or settlement conferences, in connection with a pending legal action to collect a debt on behalf of a client; and. 
 
